DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Two information disclosure statements (IDS) have been filed on 05 August 2020 and 06 January 2021 and reviewed by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (36) in Figure 1 and (43) in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: “an input device 12” in paragraph [0026] appears to be a typographical error and should be “an input device 28”.  Appropriate correction is required.

The disclosure is objected to because of the following informalities: “ride controller system 30” in paragraph [0033] appears to be a typographical error and should be “ride controller system 14”.  Appropriate correction is required.

The disclosure is objected to because of the following informalities: In paragraphs [0035] and [0036], it is stated “processors 20 and 32” (multiple instances) and “each processor 20 and 32” which appears to be a typographical error since based on Figure 1 and the rest of the specification, reference numbers 20 and 32 are dedicated to the controllers in the vehicle and ride controller system, respectively.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a light projection characteristic different than light projection characteristics of defining other of the plurality of paths” appears to be a typographical error and should be “a light projection characteristic different than light projection characteristics defining other paths of the plurality of paths”.  Appropriate correction is required.

Claims 8 and 9 are objected to because of the following informalities:  “second light projecting characteristic” appears to be a typographical error and should be “second light projection characteristic” in order to have a consistent claim language throughout the claim set.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  “one or more light projected characteristic of a respective path” appears to be a typographical error and should be “one or more light projected characteristics of a respective path”.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  “wherein the light projected characteristics of each path of the plurality of paths is configured to differentiate each path from other paths of the plurality of paths” appears to be a typographical error and should be “wherein the light projected characteristics of each path of the plurality of paths are configured to differentiate each path from other paths of the plurality of paths”.  Appropriate correction is required.

Claims 11 and 12 are objected to because of the following informalities:  “light projection characteristic” appears to be a typographical error and should be “light projected characteristic” in order to keep a consistent language throughout the claim set.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because of the recited limitation “a vehicle” in line 5. It is unclear, to the Examiner, whether Applicant is referring back to the same vehicle in line 1 of claim 1 or not.

	Claim 2 is indefinite because of the recited limitation “wherein the controller is configured to determine which path …”. It is unclear, to the Examiner, whether Applicant meant to instead recite “wherein the controller is further configured to determine which path …” or whether the limitation(s) of claim 2 are meant to replace the limitation(s) of claim 1.

Claim 3 is indefinite because of the recited limitation “wherein the controller is configured to receive the input …”. It is unclear, to the Examiner, whether Applicant meant to instead recite “wherein the controller is further configured to receive the input …” or whether the limitation(s) of claim 3 are meant to replace the limitation(s) of claim 1.
Claim 3 is indefinite because of the recited limitation “the path of the plurality of paths” in line 2. It is unclear to the Examiner, which path (e.g. “each path” or “respective path” of claim 1 or “which path of the plurality of paths” determined to guide the vehicle along in claim 2) Applicant is referring back to.
Claim 3 is indefinite because of the recited limitation “receive the input during movement along the path of the plurality of paths, and to change which path of the plurality of paths to guide the vehicle along based on the input, by changing an expected light projection characteristic associated with movement of the vehicle”. It is unclear, to the Examiner, what Applicant means/is referring to by “to change which path of the plurality of paths” to guide the vehicle along based on the input which is received during movement along the path of the plurality of paths.

Claim 4 recites the limitation “the detected light projection characteristic of the respective path”. Since “the light projection characteristic detected by the sensor” is previously used to refer back to “a sensor configured to detect the light projection characteristic of a respective path of the plurality of paths”; “the detected light projection characteristic of the respective path” of claim 4 lacks sufficient antecedent basis due to different wording.
Claim 4 is indefinite because of the recited limitation “wherein the detected light projection characteristic of the respective path changes to different detected light projection characteristics”. It is unclear, to the Examiner, how an already detected light projection characteristic changes to a different detected light projection characteristics.

Claim 5 is indefinite because of the recited limitation “the controller is configured to adjust a speed…”. It is unclear, to the Examiner, whether Applicant meant to instead recite “the controller is further configured to adjust a speed …” or whether the limitation(s) of claim 5 are meant to replace the limitation(s) of claim 1.
Claim 5 is indefinite because of the recited limitation “different detected light projection characteristics”. It is unclear, to the Examiner, whether Applicant is referring to the same different detected light projection characteristics previously recited in claim 4 or not.

Claim 6 is indefinite because of the recited limitation “wherein the controller is configured to cause the vehicle…”. It is unclear, to the Examiner, whether Applicant meant to instead recite “wherein the controller is further configured to cause the vehicle …” or whether the limitation(s) of claim 6 are meant to replace the limitation(s) of claim 1.
Claim 6 is indefinite because of the recited limitation “cause the vehicle to spin based on a change to one or more of the different detected light projection characteristics”. Based on the specification, Examiner assumes that the spinning is based on the one or more of the different detected light projection characteristics as is/are; therefore, it is unclear, to the Examiner, what Applicant means by the spinning being based on “a change to one or more of the different detected light projection characteristics”.

Claim 9 is indefinite because of the recited limitation “wherein the controller is configured to guide the vehicle…”. It is unclear, to the Examiner, whether Applicant meant to instead recite “wherein the controller is further configured to guide the vehicle …” or whether the limitation(s) of claim 9 are meant to replace the limitation(s) of claim 1.

Claim 10 is indefinite because of the recited limitation “a plurality of vehicles, wherein each vehicle of the plurality of vehicles”. It is unclear, to the Examiner, if and how “a plurality of vehicles, wherein each vehicle of the plurality of vehicles” is connected to “a vehicle” in line 1 in any way or not. Moreover (as such), it is further unclear, which vehicle Applicant is referring back to by the recited limitation “the vehicle” in line 7.

Claim 11 is indefinite because of the recited limitation “assigning each vehicle a different light projection characteristic for each of the plurality of vehicles”. It is unclear, to the Examiner, what exactly Applicant means. For example, is “each of the plurality of vehicles” meant to be different than “each vehicle”?
Claim 11 is indefinite because of the recited limitation “each of the plurality of vehicles that are currently moving to follow”. It is unclear, to the Examiner, what Applicant meant by “moving to follow”. For example, what is each vehicle following?

Claim 14 is indefinite because of the recited limitation “wherein the controller is configured to change which path…”. It is unclear, to the Examiner, whether Applicant meant to instead recite “wherein the controller is further configured to change which path …” or whether the limitation(s) of claim 14 are meant to replace the limitation(s) of claim 10.
Claim 14 is indefinite because of the recited limitation “change which path of the plurality of paths to guide the vehicle along based on an input during movement along the path of the plurality of paths”. It is unclear, to the Examiner, what Applicant means/is referring to by “change which path of the plurality of paths” to guide the vehicle along based on an input during movement along the path of the plurality of paths.
Claim 14 is indefinite because of the recited limitation “the path of the plurality of paths” in line 3. It is unclear to the Examiner, which path (e.g. “each path” or “respective path” of claim 10 or “which path of the plurality of paths” changed to guide the vehicle along in claim 14) Applicant is referring back to.

Claim 16 is indefinite because of the recited limitation “the controller is configured to adjust a speed …”. It is unclear, to the Examiner, whether Applicant meant to instead recite “the controller is further configured to adjust a speed …” or whether the limitation(s) of claim 16 are meant to replace the limitation(s) of claim 10.

Claim 17 is indefinite because of the recited limitation “the controller is configured to trigger …”. It is unclear, to the Examiner, whether Applicant meant to instead recite “the controller is further configured to trigger …” or whether the limitation(s) of claim 17 are meant to replace the limitation(s) of claim 10.

Claim 18 is indefinite because of the recited limitation “a vehicle” in line 2. It is unclear, to the Examiner, whether Applicant is referring to the same vehicle previously recited in line 1 or not.
Claim 18 is indefinite because of the recited limitation “a first path”. It is unclear, to the Examiner whether this first path is in any way connected to “each path among the plurality of paths” previously recited or not. 

Claims 7, 8, 12, 13, 15, 19 and 20 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 18 recites “detecting … a light projection characteristic of a first path, wherein the light projection characteristic matches the expected light projection characteristic”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data obtained and determining information from the obtained data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could 
This judicial exception is not integrated into a practical application because the combination of additional elements in claim 18 “obtaining, at a controller of a vehicle, an expected light projection characteristic to guide the vehicle along a path, wherein the path is among a plurality of paths on a surface, and each path among the plurality of paths is defined by differing light projection characteristics of associated light projections … and guiding, via the controller, the vehicle along the first path among the plurality of paths based on the light projection characteristic matching the expected light projection characteristic”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, the obtaining steps are recited at a high level of generality (i.e., as a general means of obtaining data), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The guiding the vehicle steps are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea. The additional elements of claim 18 such as “controller" and “via a sensor”, under broadest reasonable interpretation, merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. The “controller" and “via a sensor” are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (19 and 20) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 18-20 are rejected under 35 USC 101, and thus are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 10-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillen (WO 2019055281 A2).
Regarding claim 1, Gillen discloses a system for guiding a vehicle (see at least lines 16-22 of page 7), comprising: a plurality of paths on a surface (see at least lines 19-22 of page 23, line 24 of page 25-line 6 of page 26 and line 26 of page 57-line 1 of page 58), wherein each path is defined by a light projection characteristic different than light projection characteristics of defining other of the plurality of paths (see at least lines 19-22 of page 23, line 24 of page 25-line 6 of page 26, lines 21-23 of page 26, line 22 of page 27-line 4 of page 28, lines 16-31 of page 30, lines 29-31 of page 46, lines 8-11 of page 49 and line 26 of page 57-line 1 of page 58); a vehicle, wherein the vehicle comprises: a memory storing one or more expected light projection characteristics, each of the one or more expected light (see at least lines 27-31 of page 30, line 29 of page 49-line 22 of page 51, lines 13-19 of page 53 and lines 13-19 of page 54, lines 13-18 of page 56, line 26 of page 57-line 1 of page 58 and claim 1); a sensor configured to detect the light projection characteristic of a respective path of the plurality of paths (see at least lines 27-29 of page 14 and lines 7-14 of page 50); and a controller configured to control the vehicle along the respective path based on a control action associated with the light projection characteristic detected by the sensor (see at least lines 7-8 of page 11, lines 7-13 of page 14, line 22 of page 27-line 4 of page 28, lines 16-31 of page 30, lines 5-26 of page 40, line 20 of page 54-line 10 of page 55 and lines 1-6 of page 58).

Regarding claim 2, Gillen discloses wherein the controller is configured to determine which path of the plurality of paths to guide the vehicle along based on an input, wherein the input is associated with a specific light projection characteristic (see at least lines 5-16 of page 5, lines 7-15 of page 11, lines 7-13 of page 14, line 12 of page 27-line 4 of page 28, lines 16-31 of page 30, lines 5-26 of page 40, lines 10-12 of page 41, line 20 of page 54-line 10 of page 55 and lines 1-6 of page 58).

Regarding claim 3, Gillen discloses wherein the controller is configured to receive the input during movement along the path of the plurality of paths, and to change which path of the plurality of paths to guide the vehicle along based on the input, by changing an expected light projection characteristic associated with movement of the vehicle (see at least lines 5-16 of page 5, lines 7-15 of page 11, lines 7-13 of page 14, line 12 of page 27-line 4 of page 28, lines 16-31 of page 30, lines 5-26 of page 40, lines 10-12 of page 41, lines 9-10 of page 46, line 20 of page 54-line 10 of page 55, lines 6-12 of page 56 and lines 1-16 of page 58).

Regarding claim 4, Gillen discloses wherein the detected light projection characteristic of the respective path changes to different detected light projection characteristics at different locations along the respective path (see at least lines 19-22 of page 23, line 24 of page 25-line 6 of page 26, lines 21-23 of page 26, line 22 of page 27-line 4 of page 28, lines 16-31 of page 30, lines 29-31 of page 46, lines 8-11 of page 49 and line 26 of page 57-line 16 of page 58).

Regarding claim 7, Gillen discloses further comprising a plurality of vehicles disposed on different paths of the plurality of paths, and respective controllers of the plurality of vehicles are configured to guide the plurality of vehicles on the plurality of paths concurrently (see at least lines 19-22 of page 23, line 24 of page 25-line 6 of page 26, lines 21-23 of page 26, line 22 of page 27-line 4 of page 28, lines 16-31 of page 30, lines 29-31 of page 46, lines 8-11 of page 49 and line 26 of page 57-line 6 of page 58).

Regarding claim 10, Gillen discloses a system for guiding a vehicle (see at least lines 16-22 of page 7), comprising: a plurality of paths on a surface (see at least lines 19-22 of page 23, line 24 of page 25-line 6 of page 26 and line 26 of page 57-line 1 of page 58), wherein each path is defined by light projected characteristics of corresponding light projections (see at least lines 19-22 of page 23, line 24 of page 25-line 6 of page 26, lines 21-23 of page 26, line 22 of page 27-line 4 of page 28, lines 16-31 of page 30, lines 29-31 of page 46, lines 8-11 of page 49 and line 26 of page 57-line 1 of page 58); and a plurality of vehicles (see at least lines 19-22 of page 23, line 24 of page 25-line 6 of page 26 and line 26 of page 57-line 1 of page 58), wherein each vehicle of the plurality of vehicles comprises: a sensor configured to detect one or more light projected characteristic of a respective path of the plurality of paths (see at least lines 27-29 of page 14, lines 7-14 of page 50 and line 26 of page 57-line 6 of page 58); and22312058-2 UNIV:0347a controller configured to control the vehicle along the respective path based on the one or more light projected characteristics detected by the sensor (see at least lines 7-8 of page 11, lines 7-13 of page 14, line 22 of page 27-line 4 of page 28, lines 16-31 of page 30, lines 5-26 of page 40, line 20 of page 54-line 10 of page 55 and lines 1-6 of page 58); wherein the light projected characteristics of each path of the plurality of paths is configured to differentiate each path from other paths of the plurality of paths (see at least lines 19-22 of page 23, line 24 of page 25-line 6 of page 26, lines 21-23 of page 26, line 22 of page 27-line 4 of page 28, lines 16-31 of page 30, lines 29-31 of page 46, lines 8-11 of page 49 and line 26 of page 57-line 1 of page 58).

Regarding claim 11, Gillen discloses wherein each vehicle is configured to move along a different path, by assigning each vehicle a different light projection characteristic for each of the plurality of vehicles that are currently moving to follow (see at least lines 19-22 of page 23, line 24 of page 25-line 6 of page 26, lines 21-23 of page 26, line 22 of page 27-line 4 of page 28, lines 16-31 of page 30, lines 29-31 of page 46, lines 8-11 of page 49 and line 26 of page 57-line 6 of page 58).

Regarding claim 12, Gillen discloses wherein at least a subset of the plurality of vehicles is configured to move along the plurality of paths concurrently, by assigning a common light projection characteristic to the subset of the plurality of vehicles (see at least lines 19-22 of page 23, line 24 of page 25-line 6 of page 26, lines 21-23 of page 26, line 22 of page 27-line 4 of page 28, lines 16-31 of page 30, lines 29-31 of page 46, lines 8-11 of page 49 and line 26 of page 57-line 6 of page 58).

Regarding claim 13, Gillen discloses wherein the light projections are not visible to passengers in the plurality of vehicles (see at least lines 27-29 of page 14 and lines 21-23 of page 26).

Regarding claim 14, Gillen discloses wherein the controller is configured to change which path of the plurality of paths to guide the vehicle along based on an input during movement along the path of the plurality of paths, wherein the input is associated with a specific light projected characteristic to follow (see at least lines 5-16 of page 5, lines 7-15 of page 11, lines 7-13 of page 14, line 12 of page 27-line 4 of page 28, lines 16-31 of page 30, lines 5-26 of page 40, lines 10-12 of page 41, lines 9-10 of page 46, line 20 of page 54-line 10 of page 55, lines 6-12 of page 56 and lines 1-16 of page 58).

Regarding claim 15, Gillen discloses wherein the light projections are configured to project different light projected characteristics at different locations along the respective path of the plurality of paths (see at least lines 19-22 of page 23, line 24 of page 25-line 6 of page 26, lines 21-23 of page 26, line 22 of page 27-line 4 of page 28, lines 16-31 of page 30, lines 29-31 of page 46, lines 8-11 of page 49 and line 26 of page 57-line 16 of page 58).

Regarding claim 18, Gillen discloses a method for guiding a vehicle (see at least lines 16-22 of page 7), comprising: obtaining, at a controller of a vehicle, an expected light projection characteristic to guide the vehicle along a path (see at least lines 27-31 of page 30, line 29 of page 49-line 22 of page 51, lines 13-19 of page 53 and lines 13-19 of page 54, lines 13-18 of page 56, line 26 of page 57-line 1 of page 58 and claim 1), wherein the path is among a plurality of paths on a surface (see at least lines 19-22 of page 23, line 24 of page 25-line 6 of page 26 and line 26 of page 57-line 1 of page 58), and each path among the plurality of paths is defined by differing light projection characteristics of associated light projections (see at least lines 19-22 of page 23, line 24 of page 25-line 6 of page 26, lines 21-23 of page 26, line 22 of page 27-line 4 of page 28, lines 16-31 of page 30, lines 29-31 of page 46, lines 8-11 of page 49 and line 26 of page 57-line 1 of page 58); detecting, via a sensor on the vehicle, a light projection characteristic of a first path (see at least lines 27-29 of page 14 and lines 7-14 of page 50), wherein the light projection characteristic matches the expected light projection characteristic (see at least lines 7-8 of page 11, lines 7-13 of page 14, line 22 of page 27-line 4 of page 28, lines 16-31 of page 30, lines 5-26 of page 40, lines 14-23 of page 46, line 20 of page 54-line 10 of page 55 and lines 1-6 of page 58); and guiding, via the controller, the vehicle along the first path among the plurality of paths based on the light projection characteristic matching the expected light projection characteristic (see at least lines 7-8 of page 11, lines 7-13 of page 14, line 22 of page 27-line 4 of page 28, lines 16-31 of page 30, lines 5-26 of page 40, lines 14-23 of page 46, line 20 of page 54-line 10 of page 55 and lines 1-6 of page 58).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 5, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen (WO2019055281A2) in view of Koji (JP2013167136A) (translation attached).
Regarding claim 5, Gillen discloses wherein the different detected light projection characteristics represent different navigational instructions for the vehicle along the respective path, and the controller is configured to perform the navigational instructions of the vehicle along the respective path based on different detected light projection characteristics (see at least lines 19-22 of page 23, line 24 of page 25-line 6 of page 26, lines 21-23 of page 26, line 22 of page 27-line 4 of page 28, lines 16-31 of page 30, lines 29-31 of page 46, lines 8-11 of page 49 and line 26 of page 57-line 16 of page 58).
Gillen does not explicitly disclose that such navigational instructions represent different speeds for the vehicle along the respective path, and the controller being configured to adjust a speed of the vehicle along the respective path. However, such matter is suggested by Koji (see at least Figure 5 and [0040]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gillen to incorporate the teachings of Koji which teaches that such navigational instructions represent different speeds for the vehicle along the respective path since they are both directed to vehicle guidance systems using light devices and incorporation of the teachings of Koji would ensure increased reliability and safety. Given Gillen being modified by Koji, the fact that the navigational instructions of Gillen could represent different speeds for the vehicle along the respective path would make it obvious to one of ordinary skill in the art that the controller would adjust a speed of the vehicle along the respective path as performing the navigational instructions of the vehicle along the respective path based on different detected light projection characteristics.

Regarding claim 16, claim 16 is commensurate in scope with claim 5. See above for rejection of claim 5.

Regarding claim 19, Gillen fails to disclose wherein the expected light projection characteristic comprises an expectation of a particular bar code, a particular QR code, a particular shape, a particular (see at least Figure 5 and [0040]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gillen to incorporate the teachings of Koji which teaches wherein the expected light projection characteristic comprises an expectation of a particular bar code, a particular QR code, a particular shape, a particular pattern of objects, or any combination thereof since they are both directed to vehicle guidance systems using light devices and incorporation of the teachings of Koji would ensure increased accuracy and thereby increase safety of the overall system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gillen (WO2019055281A) in view of Kawash (US20160070262).
Regarding claim 6, Gillen discloses wherein the controller is configured to cause the vehicle to perform based on a change to one or more of the different detected light projection characteristics (see at least lines 19-22 of page 23, line 24 of page 25-line 6 of page 26, lines 21-23 of page 26, line 22 of page 27-line 4 of page 28, lines 16-31 of page 30, lines 29-31 of page 46, lines 8-11 of page 49 and line 26 of page 57-line 16 of page 58).
Gillen does not explicitly disclose that such performance could be spinning. However, such matter is suggested by Kawash (see at least [0003], [0033], [0038] and [0043]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gillen to incorporate the teachings of Kawash which teaches vehicle performance could include spinning in order to maximize efficiency and usefulness of the overall system. Kawash teaches the general concept that it is known in the art for a vehicle performance to include spinning for various reasons; therefore, it would have been obvious to one of ordinary skill in the art that the performance of Gillen could include also spinning to ensure the overall system has the maximized efficiency and can be used in various situations, place, etc.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen (WO2019055281A) in view of Watanabe (JPS1672309A) (translation attached).
Regarding claim 8, Gillen fails to disclose wherein the respective path of the plurality of paths comprises a center portion comprising a first light projection characteristic and a first portion flanking the center portion comprising a second light projecting characteristic. However, such matter is suggested by Watanabe (see at least pages 3 and 6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gillen to incorporate the teachings of Watanabe which teaches wherein the respective path of the plurality of paths comprises a center portion comprising a first light projection characteristic and a first portion flanking the center portion comprising a second light projecting characteristic since they are both directed to vehicle guidance system using light devices and incorporation of the teachings of Watanabe would ensure increased safety and reliability. 

Regarding claim 9, Gillen fails to disclose wherein the controller is configured to guide the vehicle back to the center portion of the respective path of the plurality of paths in response to detection of the second light projecting characteristic. However, such matter is suggested by Watanabe (see at least pages 3 and 6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gillen to incorporate the teachings of Watanabe which teaches wherein the controller is configured to guide the vehicle back to the center portion of the respective path of the plurality of paths in response to detection of the second light projecting characteristic since they are both directed to vehicle guidance system using light devices and incorporation of the teachings of Watanabe would ensure increased safety and reliability.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gillen (WO2019055281A) in view of Boyle (US20160089610A).
Regarding claim 17, Gillen discloses wherein at least a subset of the different light projected characteristics represent a control request to trigger navigation of the vehicle along the respective path of the plurality of paths, and the controller is configured to trigger the navigation along the respective path of the plurality of paths based on detecting the at least the subset of the different light projected characteristics (see at least lines 19-22 of page 23, line 24 of page 25-line 6 of page 26, lines 21-23 of page 26, line 22 of page 27-line 4 of page 28, lines 16-31 of page 30, lines 29-31 of page 46, lines 8-11 of page 49 and line 26 of page 57-line 16 of page 58).
Gillen fails to disclose that such control request could also trigger an attraction feature outside of the vehicle. However, such matter is suggested by Boyle (see at least [0004]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gillen to incorporate the teachings of Boyle which teaches that control request could also trigger an attraction feature outside of the vehicle in order to maximize efficiency and usefulness of the overall system. Boyle teaches the general concept that it is known in the art for a vehicle to include control request which triggers an attraction feature outside of the vehicle for various reasons; therefore, it would have been obvious to one of ordinary skill in the art that the control request of Gillen could include also trigger the attraction feature outside the vehicle to ensure the overall system has the maximized efficiency and can be used in various situations, place, etc.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gillen (WO2019055281A) in view of Murphy (US8768559B).
Regarding claim 20, Gillen fails to disclose halting movement of the vehicle when the expected light projection characteristic cannot be detected by the sensor on the vehicle. However, such matter is suggested by Murphy (see at least lines 43-44 of Col.6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gillen to incorporate the teachings of Murphy which teaches halting movement of the vehicle when the expected light projection characteristic cannot be detected by the sensor on the vehicle in order to ensure increased safety and reliability of the overall system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667